Initially, we do not find that the Unemployment Insurance Appeal Board abused its discretion in rejecting claimant’s *973application to reopen the Board’s prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits (cf., Matter of Schwartz [Creative Tutoring— Roberts], 91 AD2d 778). In any event, there is substantial evidence to support the Board’s conclusion that claimant was discharged due to misconduct because he failed to follow the proper procedures when notifying his employer that he would be absent (see, Matter of Michelfelder [Ross], 80 AD2d 969). Claimant’s contentions to the contrary merely raise questions of credibility which were for the Board to resolve (see, Matter of Woods [Ross], 54 AD2d 515). There is also substantial evidence to support the Board’s conclusion that claimant made willful false statements in order to obtain benefits and that the payments he received were recoverable, as well as the imposition of a forfeiture of future effective benefit days (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.